Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 17/585915, filed on 01/27/2022. Claims 1-19 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3 760 574 to Hanke et al (henceforth referred to as Hanke).
Regarding claims 1-5, Hanke discloses a lift truck carriage comprising one or more rails (i.e. Fig. 4, ref. 10), each rail comprising a fixture mount (i.e. Fig. 4, ref. 40) to support one or more load handling fixtures (i.e. Fig. 5) and a base portion (i.e. Fig. 4, ref. 10a) to house a sensor (i.e. Fig. 2, ref. 11, 11a, 11b) configured to measure forces on the one or more rails from the one or more load handling fixtures. 
Wherein the one or more load handling fixtures are mounted to a plate (Fig. 1, ref. 4) supported by the one or more rails.
Wherein the one or more rails is removably secured to the lift truck carriage (i.e. Fig. 2, ref. 3). 
Wherein the fixture mount has a void (i.e. Fig. 4, ref. 20a, 20b) at an interface between the base portion and the fixture mount, the void being aligned with the load sensor. 
Further comprising two or more support brackets (i.e. Fig. 2, ref. 3) configured to secure the one or more rails in a fixed orientation, and arranged between a pair of masts (i.e. Fig. 1, ref. 2) of a lift truck (i.e. Fig. 1, ref. 1). 

Claim(s) 1-3, 5-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 4,421,186 to Bradley (henceforth referred to as Bradley). 
Regarding claims 1-3, 5-8, Bradley discloses a lift truck carriage comprising one or more rails (i.e. Fig. 3, ref. 24, 26), each rail comprising a fixture mount (i.e. Fig. 3, not referenced but teeth structure at the top of ref. 24 and flange structure at the bottom of ref. 26, respectively) to support one or more load handling fixtures (i.e. Fig. 3, ref. 44, 112) and a base portion (i.e. Fig. 3, rectangular bar section of ref. 24 and 26) to house a sensor (i.e. Fig. 3, ref. 38, 40, 122, 128) configured to measure forces on the one or more rails from the one or more load handling fixtures. 
Wherein one or more load handling fixtures are mounted to a plate (i.e. Fig. 3, ref. 31) supported by the one or more rails. 
Wherein the one or more rails is removably secured to the lift truck carriage (i.e. Fig. 3, ref. 23). 
Further comprising two or more support brackets (i.e. Fig. 1, ref. 22, 23) configured to secure the one or more rails in a fixed orientation, and arranged between a pair of masts of a lift truck (i.e. Fig. 1, ref. 10). 
Wherein the one or more rails comprises a first and a second rail (i.e. Fig. 3, ref. 24 and 26, respectively), the first rail oriented within the support brackets such that a first fixture mount of the first rail is arranged above a first base portion housing a first load sensor (i.e. Fig. 3, ref. 38 or 122 housed in holes in ref.  24).
Wherein the second rail is oriented within the support brackets such that a second fixture mount of the second rail is arranged laterally to a second base portion housing a second load sensor (i.e. Fig. 3, flange part is lateral to hole in ref. 26 when page is turned since lateral is relative term). 
Wherein the second fixture mount is oriented facing opposite a lift truck (i.e. Fig. 1, ref. 24 and 26 is facing right side, opposite the lift truck to its left side).

Claim(s) 9-10, 12-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 9,562,801 to Santi (henceforth referred to as Santi). 
Regarding claims 9-10, 12-13, Santi discloses a lift truck weighing device (i.e. Fig. 1, ref. 10) comprising a loading plate (i.e. Fig. 2, ref. 20) configured to support one or more load handling fixtures (i.e. Column 4, lines 32-36: “lift member support system 40… to accept lift members”), the loading plate comprising one or more openings (i.e. Fig. 7, ref. 24) arranged between two or more fasteners (i.e. Fig. 2, ref. 123) configured to secure the loading plate to a lift truck carriage (i.e. Column 4, lines 7-9: “the mounting plate 120 may be… connected to or otherwise form a portion of a waste bin collection truck”), wherein the one or more openings to house a load sensor (i.e. Fig. 2, ref. 30) configured to measure forces on the loading plate from the one or more load handling fixtures (i.e. Abstract).
Wherein the one or more openings (i.e. Fig. 7, ref. 24) are arranged between two or more fasteners (i.e. Fig. 2, ref. 123) configured to secure the loading plate to a mounting plate (i.e. Fig. 2, ref. 120).
Wherein the one or more openings extends through the mounting plate (i.e. Fig. 7, ref. 24 extends through the loading plate ref. 20). 
Wherein the load sensor is a strain gauge (i.e. Column 5, line 57: “a plurality of strain gauges”). 

Regarding claims 14-15, Santi discloses a lift truck weighing device (i.e. Fig. 1, ref. 10) comprising: 
a loading plate (i.e. Fig. 2, ref. 20) configured to support one or more load handling fixtures (i.e. Column 4, lines 32-36: “lift member support system 40… to accept lift members”); 
a mounting plate (i.e. Fig. 2, ref. 120) configured to secure the lift truck weighing device to a lift truck carriage (i.e. Column 4, lines 7-9: “the mounting plate 120 may be… connected to or otherwise form a portion of a waste bin collection truck”); 
one or more sensor plates (i.e. Fig. 2, ref. 30) arranged between the loading plate and the mounting plate, the one or more sensor plates being secured to the loading plate at a first portion (i.e. Fig. 2, via ref. 89) and secured to the mounting plate at a second portion (i.e. Fig. 2, via ref. 123). 
Wherein a first sensor (i.e. fig. 4, ref. 63-65) of the one or more sensors is arranged on an upper portion of a first sensor plate of the one or more sensor plates, and a second sensor (i.e. Fig. 4, ref. 60-62) of the one or more sensors is arranged on a lower portion of the first sensor plate. 

Regarding claims 16-19, Santi discloses a lift truck weighing device (i.e. Fig. 9, ref. 500) comprising: 
a carriage mounted scale (i.e. Fig. 9, ref. 540a-b, 520a-b, 530a-b) configured to support one or more load handing fixtures (i.e. Column 4, lines 32-36: “lift member support system 40… to accept lift members”) and to be secured to a lift truck carriage (i.e. Column 4, lines 7-9: “the mounting plate 120 may be… connected to or otherwise form a portion of a waste bin collection truck”) that includes one or more rails (i.e. Fig. 9, ref. 520a, 520b) secured to the lift truck carriage; and 
one or more sensors (i.e. Fig. 9, ref. 530a, 530b) arranged at a mounting interface (i.e. Fig. 9, not referenced but mounting plate shown behind ref. 530a-b) between the lift truck carriage and the carriage mounted scale, the one or more sensors configured to measure a load from the one or more load handling fixtures (i.e. Abstract). 
Further comprising one or more mounting blocks (i.e. Fig. 4, ref. 31 shows the mounting base of ref. 530a-b) with the one or more sensors incorporated therein, the one or more mounting blocks configured to secure the lift truck carriage to the carriage mounted scale. 
Wherein the one or more sensors incorporated in the carriage mounted scale and arranged between a load handling fixture mount (i.e. Fig. 9, ref. 540a-b) and a mounting fastener (i.e. Fig. 9, fasteners not reference but shown) between the lift truck carriage and the carriage mounted scale. 
Wherein the lift truck carriage includes one or more holes (i.e. not referenced but Fig. 9 shows the same holes as Fig. 7, ref. 24) to accept at least part of the one or more sensors or a mounted fastener in the lift truck carriage as the one or more sensors extend from the carriage mounted scale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,562,801 to Santi. 
Regarding claim 11, Santi does not specifically teach another fastener secures the mounting plate to the lift truck carriage. However, fasteners are not novel to the invention and Santi already teaches different fasteners to secure various parts of the weighing device together (i.e. Fig. 2, ref. 89, 123). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fasteners as taught in Fig. 2 of Santi to secure the mounting plate to the waste bin collection truck as taught in Santi Column 3, lines 29-30 and there would have been reasonable expectation of success. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 4,323,132 to Bradley teaches a load weighing fork lift;
US Patent Application Publication No. 2015/0093216 to Pangrazio et al teaches a load weighing fork lift;
US Patent Application Publication No. 2014/0262550 to Santi teaches a load weighing fork lift;
US Patent Application Publication No. 2017/0129754 to Pangrazio et al teaches a load weighing fork lift.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654